COOPER, Justice.
Michael Partin, a police officer employed by the city of Covington, Kentucky, was killed when he fell through an opening between the roadway and the walkway of the Clay Wade Bailey Bridge and into the Ohio River while in foot pursuit of Appellant Shawnta Robertson. Following a trial by jury in the Kenton Circuit Court, Appellant was convicted of manslaughter in the second degree for wantonly causing Partin’s death, KRS 507.040(1), and was sentenced to imprisonment for six years. The Court of Appeals affirmed, and we granted discretionary review to further consider the circumstances under which criminal liability can be imposed upon a defendant for injuries or death directly caused by the volitional act of another.
At about 2:00 a.m. on January 4, 1998, Officer Brian Kane of the Kenton County Police Department attempted to arrest Appellant in Covington for possession of marijuana. Appellant broke free of Kane’s grasp and began running north on Fourth Street toward the Clay Wade Bailey Bridge which spans the Ohio River between Covington and Cincinnati, Ohio. Kane radioed for assistance and pursued Appellant on foot “at a sprint.” When Appellant reached the bridge, he vaulted over the concrete barrier between the roadway and the walkway and began running north on the walkway toward Cincinnati. Kane, who, at that point, was running on top of the concrete barrier jumped down to the walkway and continued his pursuit.
Meanwhile, Partin and two other Cov-ington police officers, Steve Sweeney and Cody Stanley, responded to Kane’s request for assistance and arrived at the bridge almost simultaneously in three separate vehicles. What was later determined to be Partin’s police cruiser proceeded past the point where Appellant was running and stopped. Appellant then also stopped, reversed course, and began running back toward Kane. Kane ordered Appellant to “get down,” whereupon, Appellant raised both hands above his head and fell to his knees in apparent submission. Kane got on top of Appellant and pulled his hands behind his back so as to apply handcuffs. While doing so, Kane thought he saw a shadowy movement or a flash in his peripheral vision. He then heard a voice say that “somebody’s off the bridge.”
Partin’s vehicle was the first of the three police cruisers to reach the bridge. He stopped in the right northbound lane just beyond where Appellant was running on the walkway. Stanley stopped his vehicle directly behind Partin’s vehicle, and Sweeney stopped in the left northbound lane, also behind Partin’s vehicle. Sweeney and Stanley testified that they did not see either Appellant or Kane on the walkway and stopped only because Partin had done so. Both saw Partin exit his vehicle, proceed to the concrete barrier, place his left *835hand on the barrier, then vault over the barrier “as if he had done it a million times before,” and disappear. The concrete barrier was thirty-two inches high. The railing of the walkway was forty-three inches high. There was a forty-one-inch-wide open space between the concrete barrier and the walkway railing. Partin fell through the open space into the river ninety-four feet below. His body was recovered four months later.
I. CRIMINAL CAUSATION.
No one will ever know why Partin fell through the opening between the concrete barrier and the pedestrian walkway. Perhaps, he did not realize the opening was there. Perhaps, he knew it was there and miscalculated his vault. Either way, however, his death resulted from his own volitional act and not from any force employed against him by Appellant. Whether Appellant’s act of resisting arrest by unlawful flight from apprehension was a legal cause of Partin’s death requires application of the provisions of KRS 501.020(3) (definition of “wantonly”), KRS 501.020(4) (definition of “recklessly”), and KRS 501.060 (“causal relationships”).
KRS 501.020(3) defines “wantonly” as follows:
A person acts wantonly with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation_(Emphasis added.)
KRS 501.020(4) defines “recklessly” as follows:
A person acts recklessly with respect to a result or to a circumstance described by a statute defining an offense when he fails to perceive a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation. (Emphasis added.)
Thus, wantonness is the awareness of and conscious disregard of a risk that a reasonable person in the same situation would not have disregarded, and recklessness is the failure to perceive a risk that a reasonable person in the same situation would have perceived.
KRS 501.060 provides in pertinent part:
(1) Conduct is the cause of a result when it is an antecedent without which the result in question would not have occurred.
[[Image here]]
(3) When wantonly or recklessly causing a particular result is an element of the offense, the element is not established if the actual result is not within the risk of which the actor is aware or, in the case of recklessness, of which he should be aware tmless:
(a) The actual result differs from the probable result only in the respect that a different person or different property is injured or affected or that the probable injury or harm would have been more serious or more extensive than that caused; or
(b) The actual result involves the same kind of injury or harm as the probable result and occurs in a manner which the actor knows or should know is rendered sub*836stantially more probable by his conduct.
(4) The question of whether an actor knew or should have known the result he caused was rendered substantially more probable by his conduct is an issue of fact.
(Emphasis added.)
Obviously, Appellant’s unlawful act of resisting arrest by fleeing from apprehension was a “but for” cause of Partin’s fatal attempt to pursue him by vaulting from the roadway of the bridge to the walkway. As noted by the 1974 Commentary to KRS 501.060, the issue then becomes primarily one of mens rea.
Once an act is found to be a cause in fact of a result and a substantial factor in bringing about that result, it is recognized as the proximate cause unless another cause, independent of the first, intervenes between the first and the result. And even then the first cause is treated as the proximate cause if the harm or injury resulting from the second is deemed to have been reasonably foreseeable by the first actor.
Thus, the fact that Partin vaulted over the concrete barrier of his own volition does not exonerate Appellant if Partin’s act was either foreseen or foreseeable by Appellant as a reasonably probable result of his own unlawful act of resisting arrest by fleeing from apprehension. Robert G. Lawson and William H. Fortune, Kentucky Criminal Law § 2-4(d)(3), at 74 (LEXIS 1998). And KRS 501.060(3)(a) clarifies that it is immaterial that it was Partin, as opposed to Kane or one of the other police officers, who fell from the bridge if such was a reasonably foreseeable consequence of the pursuit.
In Phillips v. Commonwealth, Ky., 17 S.W.3d 870 (2000), cert. denied, 531 U.S. 1016, 121 S.Ct. 577, 148 L.Ed.2d 494 (2000), we relied, inter alia, on KRS 501.060 in upholding the wanton murder conviction of a defendant who fired shots at an intended victim from inside a vehicle and thereby induced the intended victim to return fire and kill a passenger in the defendant’s vehicle. We held that it was reasonably foreseeable that, if shots were fired at another person from inside a vehicle, the other person would return fire in the direction of the vehicle, thus endangering the lives of its other occupants. Id. at 875. Also illustrative is the pre-code case of Sanders v. Commonwealth, 244 Ky. 77, 50 S.W.2d 37 (1932), which upheld the manslaughter conviction of a defendant who had threatened his wife with a deadly weapon while they were in a moving vehicle, causing her to jump from the vehicle to her death — clearly a volitional act by the victim but a probable and reasonably foreseeable consequence of the unlawful act of the defendant.
In both Phillips and Sanders, a defendant applied unlawful force against another whose volitional response to that force caused the victim’s death. The case sub judice is conceptually more similar to Lofthouse v. Commonwealth, Ky., 13 S.W.3d 236 (2000), which reversed the reckless homicide conviction of a defendant who applied no force against the victim but supplied cocaine and heroin to the victim whose self-ingestion of those drugs caused his death. The result reached by the plurality opinion in Lofthouse did not turn on the fact that the victim died as a result of his own volitional act. Rather, in reversing the conviction, the opinion emphasized the absence of any evidence that the defendant knew or should have known that ingestion of those drugs under those circumstances would probably cause the victim’s death. Id. at 241. Here, as in Loft-house, Appellant’s mens rea, i.e., what he knew or should have known with respect to the probable consequences of his con*837duct, is crucial to determining the issue of his criminal liability.
Analogous to this set of facts is the case where a person pursued by the police in a high speed motor vehicle chase is held criminally liable for the death of an innocent bystander accidentally struck by a pursuing police vehicle. E.g., People v. Schmies, 44 Cal.App.4th 38, 51 Cal.Rptr.2d 185 (1996); State v. Anderson, 270 Kan. 68, 12 P.3d 883 (2000); State v. Lovelace, 137 Ohio App.3d 206, 738 N.E.2d 418 (1999). In People v. Schmies, supra, the California Court of Appeal directly addressed the effect of the police officers’ conduct vis-a-vis the criminal liability of the defendant.
[T]he negligence or other fault of the officers is not a defense to the charge against defendant. The fact that the officers may have shared responsibility or fault for the accident does nothing to exonerate defendant for his role. In short, whether the officers’ conduct could be described with such labels as negligent, careless, tortious, cause for discipline, or even criminal, in an action against them, is not at issue with respect to the defendant here. In this sense the “reasonableness” of the officers’ conduct, focused upon their point of view and their blameworthiness for the death, is not relevant.
The issue with respect to defendant focuses upon his point of view, that is, whether the harm that occurred was a reasonably foreseeable consequence of his conduct at the time he acted. Since the officers’ conduct was a direct and specific response to defendant’s conduct, the claim that their conduct was a superseding cause of the accident can be supported only through a showing that their conduct was so unusual, abnormal, or extraordinary that it could not have been foreseen.
Id. at 193-94 (emphasis added). Although California does not have a statutory equivalent of KRS 501.060, this common law analysis of causation is consistent with the principles embodied in our statute. Did the defendant commit an illegal act that induced the officer’s response? If so, was that response reasonably foreseeable by the defendant at the time that he acted? The fault or negligence of the officer is not determinative of the defendant’s guilt. However, the reasonableness of the officer’s response is relevant in determining whether the response was foreseeable by the defendant. The more reasonable the response, the more likely that the defendant should have foreseen it. It is immaterial that the ultimate victim was the officer, himself, as opposed to an innocent bystander.
Here, the conduct that supports Appellant’s conviction is not, as the Commonwealth suggests, his own act of vaulting over the concrete barrier. Partin was not present when that act occurred; thus, it was not reasonably foreseeable that he would have vaulted over the barrier in reliance on the fact that Appellant had done so without incident. (That analysis might have been appropriate if Officer Kane had fallen from the bridge when he followed Appellant onto the walkway.) The conduct that supports Appellant’s conviction is the continuation of his unlawful flight when he obviously knew that Partin intended to pursue him (as evidenced by the fact that when he saw Partin’s vehicle stop, he reversed course and began running in the opposite direction), and that, to do so, Partin would be required to cross the open space between the roadway and the walkway and thereby risk falling to his death. “The question of whether [Appellant] knew or should have known [that Partin’s death] was rendered substantially more probable by his conduct is an issue of *838fact.” KRS 501.060(4). There was sufficient evidence in this case to present that fact to a jury. Commonwealth v. Benham, Ky., 816 S.W.2d 186 (1991).
II. JURY INSTRUCTIONS ON CAUSATION.
The trial judge gave the jury the basic instructions on manslaughter in the second degree and reckless homicide, accompanied by the definitions of “wantonly” and “recklessly,” as set forth at 1 Cooper, Kentucky Instructions to Juries (Criminal) §§ 3.28 and 3.29 (4th ed. Anderson 1993). Appellant did not object to the instructions and did not request or tender a specific instruction on causation. RCr 9.54(2); Commonwealth v. Duke, Ky., 750 S.W.2d 432, 433 (1988). However, we conclude that the basic second-degree manslaughter and reckless homicide instructions do not sufficiently frame the issue of causation as defined in KRS 501.060. The definitions of wantonly and recklessly embody the “risk” element of KRS 501.060(3), but not the “substantially more probable” element of KRS 501.060(3)(b). More appropriate instructions on the issue of causation would have been substantially as follows:

INSTRUCTION NO. 1


SECOND-DEGREE MANSLAUGHTER

You will find the Defendant guilty of Second-Degree Manslaughter under this Instruction if, and only if, you believe from the evidence beyond a reasonable doubt that in this county on or about January 4, 1998 and before the finding of the Indictment herein, he caused the death of Michael Partin by unlawfully fleeing from police apprehension,
AND
A. That the Defendant was aware of and consciously disregarded a substantial and unjustifiable risk that his conduct would result in Michael Partin’s death, and that his disregard of that risk constituted a gross deviation from the standard of conduct that a reasonable person would have observed in the same situation;
OR
B. That the death of Michael Partin occurred in a manner that the Defendant knew was rendered substantially more probable by his conduct.

INSTRUCTION NO. 2


RECKLESS HOMICIDE

If you do not find the Defendant guilty of Second-Degree Manslaughter under Instruction No. 1, you will find him guilty of Reckless Homicide under this Instruction if, and only if, you believe from the evidence beyond a reasonable doubt that in this county on or about January 4, 1998 and before the Indictment herein, he caused the death of Michael Partin by unlawfully fleeing from police apprehension,
AND
A. That the defendant failed to perceive a substantial and unjustifiable risk that his conduct would result in Michael Partin’s death, and that the risk was of such nature and degree that his failure to- perceive it constituted a gross deviation from the standard of care that a reasonable person would have observed in the same situation.
OR
B. That the death of Michael Partin occurred in a manner which the Defendant should have known was rendered substantially more probable by his conduct.
*839Nevertheless, the instructions given by the trial court were more favorable to Appellant than those in the specimen instructions above because each of the trial court’s instructions allowed the jury only one alternative for finding guilt instead of two. Thus, they were not prejudicial to Appellant and would have afforded no basis for a new trial even if the issue had been preserved. Baze v. Commonwealth, Ky., 965 S.W.2d 817, 823 (1997), cert. denied, 523 U.S. 1083, 118 S.Ct. 1536, 140 L.Ed.2d 685 (1998).
The dissenting opinion, post, asserts that the respective paragraphs B of these specimen instructions do not accurately describe the wanton or reckless mental states necessary for convictions of second-degree manslaughter or reckless homicide. In fact, the culpable mental states described in KRS 501.060(3) are neither inconsistent nor incompatible with those described in KRS 501.020(3) (definition of wantonly: “is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur”), and KRS 501.020(4) (definition of recklessly: “fails to perceive a substantial and unjustifiable risk that the result will occur”). (Emphasis added.) Unfortunately, KRS 501.060(3) is written in double negatives which may account for some confusion. Disregarding the double negatives, however, the statute authorizes a finding of wantonness even if the actual result was not within the risk of which the actor was aware if the actor knew (was “aware,” pursuant to the statute defining “knowingly,” KRS 501.020(2)) that the actual result was rendered substantially more probable by his conduct; and authorizes a finding of recklessness even if the actual result was not within the risk which the actor should have perceived if the actor should have known (“perceived”) that the actual result was rendered substantially more probable by his conduct. Thus, KRS 501.060(3) contains alternative definitions of wantonness and recklessness to those set forth in KRS 501.020(3) and (4). Neither KRS 507.040 (manslaughter in the second degree) nor KRS 507.050 (reckless homicide) requires reference to KRS 501.020 as the source of the definitions of wantonness and recklessness. (The reason why we have not reached this conclusion “until today,” dissent, post, at 842, is because this is a case of first impression with respect to this aspect of KRS 501.060.) The conduct element that the dissenting opinion perceives to be missing from the specimen instructions is found in the first paragraph of each specimen, i.e., “he caused the death of Michael Partin by unlawfully fleeing from police apprehension.” Subparagraphs A and B of each specimen contain the alternative definitions of the mens rea elements of wantonness and recklessness.
Accordingly, the judgment of conviction and the sentence imposed by the Kenton Circuit Court are affirmed.
GRAVES, JOHNSTONE, and WINTERSHEIMER, JJ., concur.
GRAVES, J., also concurs by separate opinion.
KELLER, J., dissents by separate opinion, with LAMBERT, C.J., and STUMBO, J., joining that dissenting opinion.